Exhibit 10.21


LETTER OF CREDIT REIMBURSEMENT AGREEMENT
dated as of December 24, 2018
among
FLIR SYSTEMS, INC.,
as the Company,
BANK OF AMERICA, N.A.,
as L/C Issuer,







--------------------------------------------------------------------------------


Exhibit 10.21


TABLE OF CONTENTS


PAGE
ARTICLE I ARTICLE IDEFINITIONS AND ACCOUNTING TERMS
1


 
1.01
Defined Terms
1


 
1.02
Other Interpretive Provisions
7


 
1.03
Exchange Rates; Currency Equivalents
7


 
1.04
Change of Currency
8


 
1.05
Times of Day
8


 
1.06
Letter of Credit Amounts
8


ARTICLE II THE LETTER OF CREDIT
8


 
2.01
The Letter of Credit
8


 
2.02
Interest
12


 
2.03
Computation of Fees; Retroactive Adjustments of Applicable Rate
12


 
2.04
Evidence of Debt
13


 
2.05
Payments Generally
13


 
2.06
Termination
13


ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
14


 
3.01
Taxes
14


 
3.02
Increased Cost and Reduced Return; Capital Adequacy
14


 
3.03
Matters Applicable to all Requests for Compensation
15


 
3.04
Survival
15


ARTICLE IV CONDITIONS PRECEDENT
15


 
4.01
Conditions of Effectiveness
15


 
4.02
Conditions to all Credit Extensions
16


ARTICLE V II REPRESENTATIONS AND WARRANTIES
16


 
5.01
Incorporated Representations and Warranties
17


 
5.02
Beneficial Ownership Certification
17


 
5.03
No Plan Assets
18


ARTICLE VI AFFIRMATIVE COVENANTS
18


 
6.01
Incorporated Affirmative Covenants
18


 
6.02
Use of Proceeds
18


ARTICLE VII NEGATIVE COVENANTS
19


 
7.01
Incorporated Negative Covenants
19


 
7.02
Use of Proceeds
20


ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
20


 
8.01
Events of Default
20


 
8.02
Remedies Upon Event of Default
22


 
8.03
Application of Funds
22


ARTICLE IX MISCELLANEOUS
22


 
9.01
Amendments, Etc
22


 
9.02
Notices; Effectiveness; Electronic Communications
22








--------------------------------------------------------------------------------

Exhibit 10.21


 
9.03
No Waiver; Cumulative Remedies
23


 
9.04
Expenses; Indemnity; and Damage Waiver
23


 
9.05
Payments Set Aside
25


 
9.06
Successors and Assigns
25


 
9.07
Treatment of Certain Information; Confidentiality
25


 
9.08
Set-off
26


 
9.09
Interest Rate Limitation
26


 
9.10
Counterparts; Integration; Effectiveness
27


 
9.11
Survival of Representations and Warranties
27


 
9.12
Severability
27


 
9.13
[Reserved]
27


 
9.14
Governing Law; Jurisdiction; Etc
27


 
9.15
Waiver of Right to Trial by Jury
28


 
9.16
No Advisory or Fiduciary Responsibility
28


 
9.17
USA PATRIOT Act Notice; Beneficial Ownership Regulation
29


 
9.18
Judgment Currency
29


 
9.19
Electronic Execution
29







SCHEDULE
9.02    Certain Addresses for Notices






ii



--------------------------------------------------------------------------------


Exhibit 10.21


LETTER OF CREDIT REIMBURSEMENT AGREEMENT
This LETTER OF AGREEMENT is entered into as of December 24, 2018 between FLIR
SYSTEMS, INC. an Oregon corporation (the “Company”) and BANK OF AMERICA, N.A.,
as L/C Issuer.
The Company has requested that the L/C Issuer issue a standby letter of credit
for the purposes set forth herein, and the L/C Issuer is willing to do so on the
terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

ARTICLE IDEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms.
Capitalized terms not defined herein shall have the meanings assigned to them in
the Syndicated Credit Agreement (defined herein) and the following terms shall
have the meanings set forth below:
“Additional Incorporated Covenant” means a covenant or agreement that is added
to Article VII or Article VIII of the Syndicated Credit Agreement after the date
hereof (together with any additional definitions), as such covenant or agreement
is in effect on the date so added, without giving effect to any subsequent
amendment or other modification thereof.
“Additional Incorporated Representation” means a representation that is added to
Article VI of the Syndicated Credit Agreement after the date hereof (together
with any additional definitions), as such representation is in effect on the
date so added, without giving effect to any subsequent amendment or other
modification thereof.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agreement” means this Letter of Credit Reimbursement Agreement.
“Alternative Currency” means Kronor.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the L/C Issuer at such time on the basis
of the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of such Alternative Currency with Dollars.
“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the L/C Issuer pursuant to Section 6.01:
Pricing Tier
Consolidated
Total Leverage Ratio
Letter of Credit Fee






--------------------------------------------------------------------------------

Exhibit 10.21


1
> 2.25 to 1.0
1.825%
2
> 1.75 to 1.0 but < 2.25 to 1.0
1.45%
3
> 1.25 to 1.0 but < 1.75 to 1.0
1.20%
4
< 1.25 to 1.0
1.10%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.01; provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Tier 1 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall
continue to apply until the first Business Day immediately following the date a
Compliance Certificate is delivered in accordance with Section 6.01, whereupon
the Applicable Rate shall be adjusted based upon the calculation of the
Consolidated Total Leverage Ratio contained in such Compliance Certificate. The
Applicable Rate in effect from the Closing Date through the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 6.01 for the fiscal quarter ending December 31,
2018 shall be determined based upon Pricing Tier 3.
“Applicable Time” means, with respect to any payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by the L/C Issuer to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 0.50%, and (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in the “prime rate” announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change. If the Base Rate is less than zero, it shall be deemed to be zero for
purposes of this Agreement.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or the state where the L/C Issuer’s Lending Office
with respect to Obligations denominated in Dollars is located.


2



--------------------------------------------------------------------------------

Exhibit 10.21


“Cash Collateralize” has the meaning specified in Section 2.01(f).
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided, however, for purposes of this Agreement, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, guidelines or
directives in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III shall in each case be deemed to have gone into effect and adopted after the
Closing Date.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, directly or indirectly, of fifty percent (50%)
or more of the capital stock of the Company entitled to vote for members of the
board of directors or equivalent governing body of the Company on a fully
diluted basis; or
(b)    during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Company cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Closing Date” means December 24, 2018.
“Company” has the meaning specified in the introductory paragraph hereto.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means an L/C Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


3



--------------------------------------------------------------------------------

Exhibit 10.21


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate plus (iii) 2% per annum; and (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the L/C Issuer at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Alternative Currency.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means, with respect to the L/C Issuer or any other recipient of
any payment to be made by or on account of any obligation of the Company
hereunder, (a) taxes imposed on or measured by its overall net income (however
denominated), franchise taxes imposed on it (in lieu of net income taxes), and
branch profits imposed on it, by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of the L/C Issuer, in which its
applicable Lending Office is located, or as a result of a present or former
connection between such recipient and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than such connection arising from the L/C Issuer
having executed, delivered or performed its obligations or received a payment
under, or enforced, any Loan Document), (b) any backup withholding tax that is
required by the Internal Revenue Code to be withheld from amounts payable to the
L/C Issuer or other recipient and (c) any Taxes imposed as a result of the L/C
Issuer’s failure or inability to comply with Section 3.01(e).
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Honor Date” has the meaning set forth in Section 2.01(c).
“Indemnified Taxes” means Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligations of the Company
hereunder.
“Indemnitee” has the meaning set forth in Section 9.04(b).
“Information” has the meaning set forth in Section 9.07.
“ISP” means the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice, Inc. (or such later version
thereof as may be in effect at the time of issuance).
“Issuer Documents” means with respect to the Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor the L/C
Issuer and relating to the Letter of Credit.


4



--------------------------------------------------------------------------------

Exhibit 10.21


“Kronor” means the lawful currency of Sweden.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Credit Extension” means, with respect to the Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America, through itself or through one of its
designated Affiliates or branch offices.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under the Letter of Credit plus the aggregate of all
Unreimbursed Amounts. For purposes of computing the amount available to be drawn
under the Letter of Credit, the amount of the Letter of Credit shall be
determined in accordance with Section 1.06. For all purposes of this Agreement,
if on any date of determination, a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, the Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.
“Lending Office” means the office or offices of the L/C Issuer described on
Schedule 9.02, or such other office or offices as the L/C Issuer may from time
to time notify the Company, which office may include any Affiliate of the L/C
Issuer or any domestic or foreign branch of the L/C Issuer or such Affiliate.
Unless the context otherwise requires, each reference to the L/C Issuer shall
include its applicable Lending Office.
“Letter of Credit” means the standby letter of credit no. 3139324 issued
pursuant to Section 2.01 in favor of Nordea Bank Abp, filial i Sverige in the
face amount not to exceed 2,220,000,000 Kronor. The Letter of Credit may be
denominated in Dollars or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is five days prior to the
expiry date of the Letter of Credit (or, if such day is not a Business Day, the
next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.01(h).
“Loan Documents” means this Agreement and each Issuer Document.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Company and its Subsidiaries taken
as a whole; (b) a material impairment of the ability of the Company to perform
its payment or other material obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Company of any Loan Document to which it is
a party. Failure of the Company to achieve the results forecasted pursuant to
Section 7.02(b) of the Syndicated Credit Agreement as incorporated in this
Agreement shall not, in and of itself, constitute a Material Adverse Effect.


5



--------------------------------------------------------------------------------

Exhibit 10.21


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Company arising (x) under any Loan Document or (y)
otherwise with respect to the Letter of Credit, in each case, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Company or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
“Other Taxes” means all present or future stamp or documentary taxes, value
added taxes or any other excise or property taxes, charges or similar levies
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document other than Excluded Taxes.
“Outstanding Amount” means, with respect to any L/C Obligations on any date, the
Dollar Equivalent Amount of the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Company of Unreimbursed
Amounts.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the Company
and, solely for purposes of delivery of the incumbency certificates the
secretary or any assistant secretary of the Company and, solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
Company so designated by any of the foregoing officers in a notice to the L/C
Issuer or any other officer or employee of the Company designated in or pursuant
to an agreement between the Company and the L/C Issuer. Any document delivered
hereunder that is signed by a Responsible Officer of the Company shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Company and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Company.
To the extent requested by the L/C Issuer, the Company will provide an
incumbency certificate and appropriate authorization documentation, in form and
substance reasonably satisfactory to the L/C Issuer.
“Revaluation Date” means each of the following: (i) the date of issuance of the
Letter of Credit, (ii) each date of an amendment of the Letter of Credit having
the effect of increasing the amount thereof (solely with respect to the
increased amount), (iii) each date of any payment by the L/C Issuer under the
Letter of Credit and (iv) such additional dates as the L/C Issuer shall
determine.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the L/C Issuer, as the case may be, to be customary in the place
of disbursement or payment for the settlement of international banking
transactions in the relevant Alternative Currency.
“Significant Subsidiary” means as of any date of determination, any Subsidiary
of the Company (i) that, together with its Subsidiaries, has assets as of such
date that exceed 10% of total assets of the Company


6



--------------------------------------------------------------------------------

Exhibit 10.21


and its Subsidiaries, on a consolidated basis, as of such date or (ii) whose,
together with its Subsidiaries’, contribution to revenues for the four quarter
period ending immediately prior to such date, exceed 10% of consolidated
revenues of the Company and its Subsidiaries for such period.
“Spot Rate” for a currency means the rate determined by the L/C Issuer to be the
spot rate for the purchase by the L/C Issuer of such currency with another
currency through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two Business Days prior to the date as of which the
foreign exchange computation is made; provided that the L/C Issuer may obtain
such spot rate from another financial institution designated by the L/C Issuer
if it does not have as of the date of determination a spot buying rate for any
such currency; and provided further that the L/C Issuer may use such spot rate
quoted on the date as of which the foreign exchange computation is made in the
case that the Letter of Credit is denominated in an Alternative Currency.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.
“Syndicated Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of May 31, 2016, among the Company and certain of its
Subsidiaries, as borrowers, certain Subsidiaries of the Company as guarantors,
the lenders party thereto and Bank of America, without giving effect to any
amendment, supplement or other modification thereto or thereof (other than for
purposes of Article IX hereof) after the date hereof that has not been consented
to by the L/C Issuer in its capacity as a lender thereunder.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Threshold Amount” means $25,000,000.
“Total Outstandings” means the aggregate Outstanding Amount of all L/C
Obligations.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” means any drawing under the Letter of Credit that has not
been reimbursed by the Company.

1.02    Other Interpretive Provisions.
Section 1.02 of the Syndicated Credit Agreement is incorporated herein by
reference mutatis mutandis.

1.03    Exchange Rates; Currency Equivalents.
(a)    The L/C Issuer shall determine the Spot Rates as of each Revaluation Date
to be used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by the Company hereunder


7



--------------------------------------------------------------------------------

Exhibit 10.21


or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the L/C Issuer.
(b)    Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but the Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the L/C Issuer.

1.04    Change of Currency.
Section 1.07 of the Syndicated Credit Agreement is incorporated herein by
reference mutatis mutandis.

1.05    Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable).

1.06    Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of the Letter
of Credit in effect at such time; provided, however, that if the Letter of
Credit, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of the Letter of Credit shall be deemed to be the Dollar Equivalent of
the maximum stated amount of the Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

ARTICLE II

THE LETTER OF CREDIT

2.01    The Letter of Credit.
(a)    Generally.
Subject to the terms and conditions set forth herein, the L/C Issuer (1) may, in
its sole discretion from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, issue the Letter of
Credit for the account of the Company, or amend or extend the Letter of Credit,
in accordance with subsection (b) below, and (2) shall honor drawings under the
Letter of Credit; provided that the Total Outstandings shall not exceed
2,220,000,000 Kronor. Each request by the Company for the issuance or amendment
of the Letter of Credit shall be deemed to be a representation by the Company
that the L/C Credit Extension so requested complies with the condition set forth
in the proviso to the preceding sentence.
(b)    Procedures for Issuance and Amendment of Letter of Credit;
Auto-Extension.
(i)    The Letter of Credit shall (at the sole discretion of the L/C Issuer) be
issued or amended, as the case may be, upon the request of the Company delivered
to the L/C Issuer in the


8



--------------------------------------------------------------------------------

Exhibit 10.21


form of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Company. Such Letter of Credit Application must be
received by the L/C Issuer not later than 10:00 a.m. at least two Business Days
(or such later date and time as the L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of the Letter of Credit, such Letter of Credit Application shall specify in form
and detail reasonably satisfactory to the L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount and currency thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the Letter of Credit; and (H) such
other matters as the L/C Issuer may reasonably require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Company shall furnish to the L/C Issuer such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer may reasonably
require.
(ii)    The L/C Issuer shall (in its sole discretion), on the requested date,
issue the Letter of Credit for the account of the Company or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices.
(iii)    If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue the Letter of Credit with automatic extension provisions (an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of the Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day in each such twelve-month period to be agreed upon at the time the Letter of
Credit is issued. Unless otherwise directed by the L/C Issuer, the Company shall
not be required to make a specific request to the L/C Issuer for any such
extension.
(iv)    Promptly after its delivery of the Letter of Credit or any amendment to
the Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Company a true and
complete copy of the Letter of Credit or amendment.
(c)    Drawings and Reimbursements.
(i)    Upon receipt from the beneficiary of the Letter of Credit of any notice
of drawing under the Letter of Credit, the L/C Issuer shall notify the Company
thereof. If the Letter of Credit is denominated in an Alternative Currency, the
Company shall reimburse the L/C Issuer in such Alternative Currency, unless (A)
the L/C Issuer (at its option) shall have specified in such notice that it will
require reimbursement in Dollars, or (B) in the absence of any such requirement
for reimbursement in Dollars, the Company shall have notified the L/C Issuer
promptly following receipt of the notice of drawing that the Company will
reimburse the L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars, the L/C Issuer shall notify the Company of the Dollar Equivalent of the
amount of the drawing promptly following the determination thereof. Not later
than 11:00 a.m. on the date of any payment by the L/C Issuer under the Letter of
Credit to be reimbursed in


9



--------------------------------------------------------------------------------

Exhibit 10.21


Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under the Letter of Credit to be reimbursed in an Alternative Currency (each
such date, an “Honor Date”), the Company shall reimburse the L/C Issuer in an
amount equal to the amount of such drawing and in the applicable currency.
(ii)    Each Unreimbursed Amount shall be due and payable on demand and shall
bear interest at the Default Rate.
(d)    Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under the Letter of Credit that has been honored by the
L/C Issuer shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of the Letter of Credit, this
Agreement or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of the Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by the Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under the Letter of Credit;
(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Company or any waiver by the
L/C Issuer which does not in fact materially prejudice the Company;
(v)    honor of a demand for payment presented electronically even if the Letter
of Credit requires that demand be in the form of a draft;
(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under the Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;
(vii)    any payment by the L/C Issuer under the Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of the Letter of Credit; or any payment made by the L/C Issuer under the
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of the Letter of Credit, including any arising in connection with any
proceeding under any Debtor Relief Law;
(viii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally; or


10



--------------------------------------------------------------------------------

Exhibit 10.21


(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary;
provided, that nothing in this Section 2.03(d) shall be deemed a waiver of the
second and third sentences in Section 2.03(e).
The Company shall promptly examine a copy of the Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.
(e)    Role of L/C Issuer. The Company agree that, in paying any drawing under
the Letter of Credit, the L/C Issuer shall not have any responsibility to obtain
any document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. The Company hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of the
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Company’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, any of its Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (ix) of
Section 2.01(d); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under the Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of the Letter of Credit. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign the Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send the Letter
of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(f)    Cash Collateral. (i) Upon the request of the L/C Issuer, (A) if the L/C
Issuer has honored any full or partial drawing request under the Letter of
Credit and such drawing has resulted in Unreimbursed Amounts, or (B) if, as of
the Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Company shall, in each case, immediately Cash Collateralize the
then Outstanding Amount of all L/C Obligations in an amount equal to 105% of the
Outstanding Amount thereof.
(i)    The L/C Issuer may, at any time and from time to time after the initial
deposit of Cash Collateral, request that additional Cash Collateral be provided
in order to protect against the results of exchange rate fluctuations such that
the amount of Cash Collateral is equal to 105% of the Outstanding Amount of the
Letter of Credit.


11



--------------------------------------------------------------------------------

Exhibit 10.21


(ii)    Section 8.02 sets forth certain additional requirements to deliver Cash
Collateral hereunder. For purposes of this Section 2.01 and Section 8.02, “Cash
Collateralize” means to pledge and deposit with or deliver to the L/C Issuer, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the L/C Issuer. Derivatives
of such term have corresponding meanings. The Company hereby grants to the L/C
Issuer, a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing. Cash Collateral shall be maintained
in blocked, non-interest bearing deposit accounts at Bank of America.
(g)    Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Company when a Letter of Credit is issued, the rules of the ISP shall
apply to each standby Letter of Credit. Notwithstanding the foregoing, the L/C
Issuer shall not be responsible to the Company for, and the L/C Issuer’s rights
and remedies against the Company shall not be impaired by, any action or
inaction of the L/C Issuer required or permitted under any Law, order, or
practice that is required or permitted to be applied to the Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where the L/C
Issuer or the beneficiary is located, the practice stated in the ISP, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not the Letter of Credit
chooses such Law or practice.
(h)    Letter of Credit Fees. The Company shall pay to the L/C Issuer, in
Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for the Letter of
Credit equal to the Applicable Rate times the Dollar Equivalent of the daily
amount available to be drawn under the Letter of Credit. For purposes of
computing the daily amount available to be drawn under the Letter of Credit, the
amount of the Letter of Credit shall be determined in accordance with Section
1.06. Letter of Credit Fees shall be (i) due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of the Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under the Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the L/C Issuer, while any Event of Default exists, all Letter of Credit Fees
shall accrue at the Default Rate.
(i)    Documentary and Processing Charges Payable to L/C Issuer. The Company
shall pay to the L/C Issuer for its own account, in Dollars, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.02    [Reserved].


12



--------------------------------------------------------------------------------


Exhibit 10.21


2.03    Computation of Fees; Retroactive Adjustments of Applicable Rate.
(a)    All computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year). Each
determination by the L/C Issuer of a fee hereunder shall be conclusive and
binding for all purposes, absent manifest error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
L/C Issuer determines that (i) the Consolidated Total Leverage Ratio as
calculated by the Company as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Total Leverage Ratio would have resulted
in higher pricing for such period, the Company shall immediately and
retroactively be obligated to pay to the L/C Issuer, promptly on demand (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Company under the Bankruptcy Code of the United States,
automatically and without further action by the L/C Issuer), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the L/C Issuer under this
Agreement. The Company’s obligations under this paragraph shall survive the
termination of this Agreement and the repayment of all other Obligations
hereunder.

2.04    Evidence of Credit Extensions.
The Credit Extensions made by the L/C Issuer shall be evidenced by one or more
accounts or records maintained by the L/C Issuer in the ordinary course of
business. The accounts or records maintained by the L/C Issuer shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the L/C Issuer to the Company and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Company hereunder to pay any amount owing with
respect to the Obligations.

2.05    Payments Generally.
All payments to be made by the Company shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein and except with respect to
Obligations denominated in an Alternative Currency, all payments by the Company
hereunder shall be made to the L/C Issuer, at the L/C Issuer’s applicable
Lending Office in Dollars and in Same Day Funds not later than 1:00 p.m. on the
date specified herein. Except as otherwise expressly provided herein, all
payments by the Company hereunder with respect to Obligations denominated in an
Alternative Currency shall be made to the L/C Issuer at the applicable Lending
Office in such Alternative Currency and in Same Day Funds not later than the
Applicable Time specified by the L/C Issuer on the dates specified herein.
Without limiting the generality of the foregoing, the L/C Issuer may require
that any payments due under this Agreement be made in the United States. If, for
any reason, the Company is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, the Company shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount. All payments received by the L/C Issuer (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the L/C
Issuer in the case of payments in an Alternative Currency, shall in each case be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. If any payment to be made by the Company shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.


13



--------------------------------------------------------------------------------


Exhibit 10.21


2.06    Termination.
The Company may, upon written notice to the L/C Issuer, terminate this
Agreement; provided, that (i) any such notice shall be received by the L/C
Issuer not later than 12:00 noon five (5) Business Days prior to the date of
termination and (ii) the Letter of Credit shall have been cancelled or the
Company shall have otherwise provided Cash Collateral or other credit support in
respect of the Letter of Credit reasonably acceptable to the L/C Issuer.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.
(a)    Any and all payments by or on account of any obligation of the Company
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes, provided that if the Company shall be required by applicable Law
to deduct any Taxes (including any Indemnified Taxes and Other Taxes) from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions of Indemnified Taxes and Other Taxes (including
deductions applicable to additional sums payable under this Section) the L/C
Issuer receives an amount equal to the sum it would have received had no such
deductions of Indemnified Taxes and Other Taxes been made, (ii) the Company
shall make such deductions and (iii) the Company shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Law.
(b)    Without limiting the provisions of subsection (a) above, the Company
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
(c)    The Company agrees to indemnify the L/C Issuer for the full amount of
Indemnified Taxes and Other Taxes (including any Indemnified Taxes or Other
Taxes imposed or asserted by any jurisdiction on or attributable to amounts
payable under this Section) withheld or deducted by the Company or paid by the
L/C Issuer, as the case may be, and any expenses arising therefrom or with
respect thereto, in each case whether or not such Indemnified Taxes or Other
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority except for any penalties, interest or expenses resulting from the
gross negligence or willful misconduct of the L/C Issuer. Payment under this
subsection (c) shall be made within 30 days after the date the L/C Issuer makes
a written demand therefor.
(d)    Upon written request by the L/C Issuer, after any payment of Taxes by the
Company to a Governmental Authority as provided in this Section 3.01, the
Company shall deliver to the L/C Issuer the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Law to report such payment or other evidence of such
payment reasonably satisfactory to the L/C Issuer.
(e)    Upon request of the Company, the L/C Issuer (including any assignee or
transferee of its rights hereunder) shall deliver to the Company on or prior to
the date on which such Person becomes the L/C Issuer under this Agreement (and
from time to time thereafter upon any assignment or transfer of L/C Issuer’s
rights hereunder, designation of a different Lending Office, or the reasonable
request of the Company), executed copies of IRS Form W-9 certifying that such
entity is exempt from U.S. federal backup withholding tax.


14



--------------------------------------------------------------------------------


Exhibit 10.21


3.02    Increased Cost and Reduced Return; Capital Adequacy.
(a)    If the L/C Issuer reasonably determines that as a result of any Change in
Law, there shall be any increase in the cost to the L/C Issuer of issuing the
Letter of Credit, or a reduction in the amount received or receivable by the L/C
Issuer in connection with any of the foregoing (excluding for purposes of this
subsection any such increased costs or reduction in amount resulting from (i)
Excluded Taxes, Indemnified Taxes or Other Taxes (as to which Section 3.01 shall
govern) or (ii) changes in the rate of taxation of overall net income or overall
gross income by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which the L/C Issuer is
organized or has its Lending Office) then from time to time upon demand of the
L/C Issuer, the Company shall pay to the L/C Issuer such additional amounts as
will compensate the L/C Issuer for such increased cost or reduction.
(b)    If the L/C Issuer determines that any Change in Law regarding capital
adequacy affecting the L/C Issuer (or its Lending Office or holding company) has
the effect of reducing the rate of return on the capital of the L/C Issuer or
its holding company as a consequence of the L/C Issuer’s obligations hereunder
(taking into consideration its (and its holding company’s) policies with respect
to capital adequacy and the L/C Issuer’s or its holding company’s desired return
on capital), then from time to time upon demand of the L/C Issuer, the Company
shall pay to the L/C Issuer such additional amounts as will compensate the L/C
Issuer or such holding company for such reduction.

3.03    Matters Applicable to all Requests for Compensation.
(a)    The L/C Issuer may make any Credit Extension through any Lending Office,
provided that the exercise of this option shall not affect the obligation the
Company to repay the Credit Extension in accordance with the terms of this
Agreement. A certificate of the L/C Issuer claiming compensation under this
Article III and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error and shall set
forth in reasonable detail the basis for requesting such amount (but shall not
require the L/C Issuer to disclose confidential or proprietary information). In
determining such amount, the L/C Issuer may use any reasonable averaging and
attribution methods if applied consistently to all similarly situated borrowers.
(b)    If the Company is required to pay any amount to the L/C Issuer pursuant
to this Article III, then the L/C Issuer shall, at the expense of the Company,
use reasonable efforts (consistent with legal and regulatory restrictions) to
change the jurisdiction of its Lending Office so as to eliminate or reduce any
such additional payment which may thereafter accrue, if such change in the
reasonable judgment of the L/C Issuer is not otherwise disadvantageous to the
L/C Issuer.
(c)    Failure or delay on the part of the L/C Issuer to demand compensation
pursuant to Section 3.02 shall not constitute a waiver of the L/C Issuer’s right
to demand such compensation, provided that the Company shall not be required to
compensate the L/C Issuer pursuant to (i) Section 3.02 for any increased costs
incurred or reductions suffered more than six months prior to the date that the
L/C Issuer notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof)
or (ii) Section 3.02 for any loss, cost or expense incurred more than six months
prior to the date that the L/C Issuer notifies the Company thereof.

3.04    Survival.


15



--------------------------------------------------------------------------------

Exhibit 10.21


All of the Company’s obligations under this Article III shall survive the
repayment of all other Obligations.

ARTICLE IV

CONDITIONS PRECEDENT



4.01    Conditions of Effectiveness.
This Agreement shall become effective upon satisfaction of the following
conditions precedent:
(a)    Loan Documents. Receipt by the L/C Issuer of executed counterparts of
this Agreement, properly executed by a Responsible Officer of the Company.
(b)    No Material Adverse Change. There shall not have occurred a material
adverse change since December 31, 2017 in the business, assets, liabilities
(actual or contingent), operations or condition (financial or otherwise) of the
Company and its Subsidiaries, taken as a whole.
(c)    Organization Documents, Resolutions, Etc. Receipt by the L/C Issuer of,
in form and substance satisfactory to the L/C Issuer, such corporate
organization, existence and authorization documents, related certificates and
other documentation as the L/C Issuer shall request in connection with this
Agreement.
(d)    Opinions of Counsel. Receipt by the L/C Issuer of opinions of legal
counsel to the Company, addressed to the L/C Issuer, dated as of the date
hereof, and in form and substance reasonably satisfactory to the L/C Issuer.
(e)    Fees. Receipt by the L/C Issuer of any fees required to be paid on or
before the Closing Date.
(f)    Attorney Costs. Unless waived by the L/C Issuer, the Company shall have
paid all fees, charges and disbursements of counsel to the L/C Issuer (directly
to such counsel if requested by the L/C Issuer) to the extent invoiced two
Business Days prior to the Closing Date.

4.02    Conditions to all Credit Extensions.
Each Letter of Credit Application is subject to the following conditions
precedent:
(a)    The representations and warranties of the Company contained in Article V
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.
(b)    No Default shall exist, or would result from such proposed Credit
Extension.
(c)    The L/C Issuer shall have received a Letter of Credit Application in
accordance with the requirements hereof.
(d)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or


16



--------------------------------------------------------------------------------

Exhibit 10.21


currency exchange rates or exchange controls which in the reasonable opinion of
the L/C Issuer would make it impracticable for such Credit Extension to be
denominated in the relevant Alternative Currency.
Each Letter of Credit Application submitted by the Company shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and 4.02(b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V

II
REPRESENTATIONS AND WARRANTIES
The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

5.01    Incorporated Representations and Warranties.
The representations and warranties contained in Article VI of the Syndicated
Credit Agreement (including for purposes of this Section 5.01 each Additional
Incorporated Representation but excluding Sections 6.19 and 6.20 of the
Syndicated Credit Agreement), together with all exhibits, schedules and defined
terms referred to therein are hereby incorporated herein by reference as if set
forth in full herein with appropriate substitutions, including the following:
(a)    all references to “Administrative Agent”, “Lender” and “Lenders” shall be
deemed to be references to the L/C Issuer as defined herein;
(b)    all references to “this Agreement” shall be deemed to be references to
this Agreement as defined herein;
(c)    all references to the “Audited Financial Statements” shall be deemed to
be references to the audited consolidated balance sheet of the Company and its
Subsidiaries for the fiscal year ended December 31, 2017 and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows of the Company and its Subsidiaries for such fiscal year, including the
notes thereto;
(d)    all references to the “Closing Date” shall be deemed to be references to
the Closing Date as defined herein;
(e)    all references to “Borrower”, “Loan Party” or “Loan Parties” shall be
deemed to be references to the Company as defined herein;
(f)    all references to “Default” and “Event of Default” shall be deemed to be
references to a Default as defined herein and an Event of Default as defined
herein, respectively;
(g)    all references to “Loan Documents” shall be deemed to be references to
the Loan Documents as defined herein;
(h)    all references to “Borrowing” “Loan”, “Loans”, “Letter of Credit” or
“Credit Extensions” shall be deemed to be references to Credit Extensions (as
defined herein);


17



--------------------------------------------------------------------------------

Exhibit 10.21


(i)    all references to “Material Adverse Effect” shall be deemed to be
references to a Material Adverse Effect as defined herein; and
(j)    all references to “Obligations” shall be deemed to be references to the
Obligations as defined herein.
All such representations and warranties so incorporated herein by reference
shall survive any termination, cancellation, discharge or replacement of the
Syndicated Credit Agreement.

5.02    Beneficial Ownership Certification.
As of the date of this Agreement, the information included in the Beneficial
Ownership Certification, if applicable, is true and correct in all respects.

5.03    No Plan Assets.
The Company represents and warrants as of the Closing Date that the Company is
not and will not be using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with Letter of Credit.

ARTICLE VI

AFFIRMATIVE COVENANTS

6.01    Incorporated Affirmative Covenants.
The Company shall (and shall, except with respect to Sections 7.01, 7.02 and
7.03 of the Syndicated Credit Agreement, cause its Subsidiaries to) comply with
all of the covenants applicable to them in Article VII (other than Sections
7.05(d), 7.11, 7.12 and 7.13) of the Syndicated Credit Agreement (including for
purposes of this Section 6.01 each Additional Incorporated Covenant in Article
VII of the Syndicated Credit Agreement). The covenants and agreements referred
to in the preceding sentence, together with all exhibits, schedules and defined
terms referred to therein, are hereby incorporated herein by reference as if set
forth in full herein with appropriate substitutions, including the following:
(a)    all references to the “Administrative Agent”, the “L/C Issuer”, the
“Lenders” and the “Required Lenders” shall be deemed to be references to the L/C
Issuer as defined herein;
(b)    all references to “this Agreement” shall be deemed to be references to
this Agreement as defined herein;
(c)    all references to any “Borrower” or “Loan Party” shall be deemed to be
references to the Company as defined herein;
(d)    all references to “Credit Extensions” shall be deemed to be references to
Credit Extensions as defined herein;
(e)    all references to “Default” and “Event of Default” shall be deemed to be
references to a Default as defined herein and an Event of Default as defined
herein, respectively;
(f)    all references to “Loan Document” or “Loan Documents” shall be deemed to
be references to Loan Document or Loan Documents as defined herein; and


18



--------------------------------------------------------------------------------

Exhibit 10.21


(g)    all references to “Material Adverse Effect” shall be deemed to be
references to a Material Adverse Effect as defined herein.
Notwithstanding the foregoing, the Company will not be required to deliver
copies of the financial statements or notices required pursuant to Section 7.01,
7.02 or 7.03 of the Syndicated Credit Agreement to the extent that the L/C
Issuer has already received copies of such financial statements in its capacity
as the administrative agent or a lender under the Syndicated Credit Agreement.
All such covenants and agreements so incorporated herein by reference shall
survive any termination, cancellation, discharge or replacement of the
Syndicated Credit Agreement.

6.02    Use of Proceeds.
So long as any Obligation hereunder shall remain unpaid or unsatisfied, or the
Letter of Credit shall remain outstanding, the Company shall use the proceeds of
the Credit Extensions for lawful corporate purposes, provided that in no event
shall the proceeds of the Credit Extensions be used in contravention of any Law
or of any Loan Document.

ARTICLE VII

NEGATIVE COVENANTS

7.01    Incorporated Negative Covenants.
The Company shall comply (and shall cause its Subsidiaries to comply) with all
of the covenants applicable to them in Article VIII (other than clauses (b) and
(c) of the first paragraph of Section 8.03, the second paragraph of Section 8.03
and Section 8.07) of the Syndicated Credit Agreement (including for purposes of
this Section 7.01 each Additional Incorporated Covenant in Article VIII of the
Syndicated Credit Agreement). The covenants and agreements referred to in the
preceding sentence, together with all exhibits, schedules and defined terms
referred to therein, are hereby incorporated herein by reference as if set forth
in full herein with appropriate substitutions, including the following:
(a)    all references to the “Administrative Agent”, the “L/C Issuer”, “Swing
Line Lender”, the “Lenders” and the “Required Lenders” shall be deemed to be
references to the L/C Issuer as defined herein;
(b)    all references to “this Agreement” shall be deemed to be references to
this Agreement as defined herein;
(c)    all references to any “Borrower” or “Loan Party” shall be deemed to be
references to the Company as defined herein;
(d)    all references to “Closing Date” shall be deemed to be references to
Closing Date as defined herein;
(e)    all references to “Credit Extension” shall be deemed to be references to
Credit Extension as defined herein;
(f)    all references to “Default” and “Event of Default” shall be deemed to be
references to a Default as defined herein and an Event of Default as defined
herein, respectively;


19



--------------------------------------------------------------------------------

Exhibit 10.21


(g)    all references to “Loan Document” or “Loan Documents” shall be deemed to
be references to Loan Document or Loan Documents as defined herein; provided
that the reference to “Loan Documents” in Section 8.01(a) of the Syndicated
Credit Agreement shall also be deemed to include the Syndicated Credit
Agreement;
(h)    all references to “Material Adverse Effect” shall be deemed to be
references to a Material Adverse Effect as defined herein; and
(i)    the reference to “Obligations” in Section 8.06 shall be deemed to be
references to Obligations as defined herein.
All such covenants and agreements so incorporated herein by reference shall
survive any termination, cancellation, discharge or replacement of the
Syndicated Credit Agreement.

7.02    Use of Proceeds.
So long as any Obligation hereunder shall remain unpaid or unsatisfied, or the
Letter of Credit shall remain outstanding, the Company shall not, and shall not
permit any Subsidiary to, directly or indirectly, use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default.
Any of the following shall constitute an Event of Default:
(a)    Non-Payment. The Company fails to pay (i) when and as required to be paid
herein, and in the currency required hereunder, any amount of principal of any
L/C Obligation, or (ii) within three (3) Business Days after the same becomes
due, any interest on any L/C Obligation, or any fee due hereunder, or (iii)
within five (5) Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in Section 6.01 (solely to the extent relating
to (i) Section 7.01 or 7.02 of the Syndicated Credit Agreement, and such failure
continues for 5 Business Days or (ii) Section 7.03, 7.05 (with respect to the
Company) or 7.14 of the Syndicated Credit Agreement), Section 6.02 or Article
VII; or
(c)    Other Defaults. The Company fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after the earlier of (i) the date on which a
Responsible Officer of the Company has knowledge of such failure and (ii) the
delivery date of written notice thereof to the Company from the L/C Issuer; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company herein, in any other Loan Document, or in any


20



--------------------------------------------------------------------------------

Exhibit 10.21


document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
(e)    Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount (“Specified
Indebtedness”), after giving effect to any applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness or
Guarantee, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee described in clause (i)(A) or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Specified Indebtedness
or the beneficiary or beneficiaries of any Specified Indebtedness constituting a
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Specified Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
involuntary offer to repurchase, prepay, defease or redeem such Specified
Indebtedness to be made, prior to its stated maturity, or such Specified
Indebtedness consisting of a Guarantee to become payable or cash collateral in
respect thereof to be demanded; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from any
event of default under such Swap Contract as to which the Company or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) and, the
Swap Termination Value owed by the Company or such Subsidiary as a result
thereof is greater than the Threshold Amount; or
(f)    Insolvency Proceedings, Etc. The Company or any of its Significant
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty calendar days, or an order for relief is
entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) The Company or any Significant
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty days after its issue or levy; or
(h)    Judgments. There is entered against the Company or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer has been notified of such judgment or order and has not denied
coverage), or (ii) any one or more non-monetary final judgments that have, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order and such judgment or order
continues unsatisfied for ten (10) days after the commencement of such
proceedings, or (B) there is a period of thirty (30) consecutive days during


21



--------------------------------------------------------------------------------

Exhibit 10.21


which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect in any material respect; or the Company contests
in any manner the validity or enforceability of any Loan Document; or the
Company denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
(k)    Change of Control. There occurs any Change of Control.

8.02    Remedies Upon Event of Default.
If any Event of Default occurs and is continuing, the L/C Issuer may take any or
all of the following actions:
(a)    declare all amounts owing or payable hereunder or under any other Loan
Document to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by the
Company;
(b)    require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to 105% of the then Outstanding Amount thereof); and
(c)    exercise all rights and remedies available to it under the Loan Documents
or applicable Law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States (or other applicable Debtor Relief Law), all amounts as aforesaid
shall automatically become due and payable, and the obligation of the Company to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the L/C Issuer.

8.03    Application of Funds.
After the exercise of remedies provided for in Section 8.02 (or after the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02),    any amounts received on account of the
Obligations shall be applied by the L/C Issuer to the payment of the Obligations
in such manner as the L/C Issuer may determine in its sole discretion. The
balance, if any, after all of the Obligations have been indefeasibly paid in
full, shall be paid to the Company or as otherwise required by Law.

ARTICLE IX

MISCELLANEOUS

9.01    Amendments, Etc.


22



--------------------------------------------------------------------------------

Exhibit 10.21


No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company therefrom, shall be
effective unless in writing signed by the L/C Issuer and the Company, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

9.02    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 9.02 (or as
otherwise notified in writing from time to time to the other party hereto).
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the L/C
Issuer hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the L/C Issuer, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the L/C Issuer otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement) and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.
(c)    Reliance by L/C Issuer. The L/C Issuer shall be entitled to rely and act
upon any notices (including telephonic notices) purportedly given by or on
behalf of Company even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
L/C Issuer and its Related Parties from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of Company, other than such losses, costs,
expenses and liabilities resulting from such Person’s gross negligence or
willful misconduct. All telephonic notices to and other telephonic
communications with the L/C Issuer may be recorded by the L/C Issuer, and each
of the parties hereto hereby consents to such recording.

9.03    No Waiver; Cumulative Remedies.


23



--------------------------------------------------------------------------------

Exhibit 10.21


No failure by the L/C Issuer to exercise, and no delay by the L/C Issuer in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under any other
Loan Document preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

9.04    Expenses; Indemnity; and Damage Waiver.
(a)    Costs and Expenses. The Company shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the L/C Issuer and its Affiliates (but
limited, in the case of legal fees and expenses, to the reasonable and invoiced
fees, charges and disbursements of one outside counsel for the L/C Issuer and,
if necessary, one regulatory counsel to the L/C Issuer and one local counsel to
the L/C Issuer in any relevant jurisdiction), in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
invoiced out‑of‑pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of the Letter of Credit or any
demand for payment thereunder and (iii) all reasonable and invoiced
out‑of‑pocket expenses incurred by the L/C Issuer (including the fees, charges
and disbursements of any counsel for the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Letter of Credit, including all such out‑of‑pocket expenses
incurred during any workout, restructuring or negotiations in respect of the
Letter of Credit; provided that pursuant to this clause (iii), the Company shall
not be required to reimburse such fees, charges and disbursements of more than
one counsel to the L/C Issuer (and one regulatory counsel to the L/C Issuer and
one local counsel to the L/C Issuer in any relevant jurisdiction).
(b)    Indemnification. The Company shall indemnify the L/C Issuer and each
Related Party of the L/C Issuer (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Company arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or the administration of this Agreement and the
other Loan Documents, (ii) the Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under the Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of the Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined to have resulted from the gross negligence or willful misconduct of
such Indemnitee, as determined in a final and nonappealable judgment by a court
of competent jurisdiction or


24



--------------------------------------------------------------------------------

Exhibit 10.21


(y) result from a claim brought by the Company against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Company has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction. Without
limiting the provisions of Section 3.01(c), this Section 9.04(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim
(c)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, and acknowledges that no other Person shall have, any claim against any
Indemnitee or the Company, as applicable, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, the Letter of Credit or
the use of the proceeds thereof (other than in respect of any such damages
incurred or paid by an Indemnitee to a third party). No Indemnitee referred to
in subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee or such Indemnitee’s breach in bad faith
of its obligations hereunder.
(d)    Payments. All amounts due under this Section shall be payable not later
than thirty (30) days after receipt of written request therefor.
(e)    Survival. The agreements in this Section shall survive the termination of
this Agreement and the repayment, satisfaction or discharge of the Obligations.

9.05    Payments Set Aside.
To the extent that any payment by or on behalf of the Company is made to the L/C
Issuer or the L/C Issuer exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the L/C Issuer in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall, to the fullest extent possible under the provisions of applicable Law, be
revived and continued in full force and effect as if such payment had not been
made or such setoff had not occurred.

9.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, the Company may not assign or otherwise transfer any of its rights or
obligations hereunder or thereunder without the prior written consent of the L/C
Issuer. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of each of the L/C Issuer) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


25



--------------------------------------------------------------------------------

Exhibit 10.21


(b)    Assignments. The L/C Issuer may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents; provided that any such assignment shall be subject
to the consent of the Company (such consent not to be unreasonably withheld or
delayed) unless (1) an Event of Default has occurred and is continuing at the
time of such assignment or (2) such assignment is to an Affiliate of the L/C
Issuer.

9.07    Treatment of Certain Information; Confidentiality.
The L/C Issuer agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) on an as needed
basis, to its Affiliates and to its and its Affiliates’ Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process;
provided, that it shall, to the extent permitted by Law and reasonably
practicable, notify the Company prior to such disclosure so that the Company may
seek, at the Company’s expense, a protective order or other appropriate remedy,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of, or any prospective assignee of, any of its rights or obligations under this
Agreement or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Company and its obligations, this Agreement or payments
hereunder, (g) with the consent of the Company or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the L/C Issuer or any of its Affiliates
on a nonconfidential basis from a source other than the Company.
For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the L/C Issuer on a nonconfidential basis prior to disclosure by
the Company or any Subsidiary. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. In addition, the L/C
Issuer may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the L/C Issuer in connection with the
administration of this Agreement and the other Loan Documents.
The L/C Issuer acknowledges that (a) the Information may include material
non-public information concerning the Company or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

9.08    Set-off.
If an Event of Default shall have occurred and be continuing, the L/C Issuer and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever


26



--------------------------------------------------------------------------------

Exhibit 10.21


currency) at any time held and other obligations (in whatever currency) at any
time owing by the L/C Issuer or any such Affiliate to or for the credit or the
account of the Company against any and all of the obligations of the Company now
or hereafter existing under this Agreement or any other Loan Document to the L/C
Issuer, irrespective of whether or not the L/C Issuer or its Affiliates shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Company may be contingent or unmatured or are
owed to a branch or office or Affiliate of the L/C Issuer different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of the L/C Issuer and its Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that the L/C
Issuer or its Affiliates may have. The L/C Issuer agrees to notify the Company
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

9.09    Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the L/C Issuer shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the
Obligations or, if it exceeds such unpaid principal, refunded to the Company. In
determining whether the interest contracted for, charged, or received by the L/C
Issuer exceeds the Maximum Rate, the L/C Issuer may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

9.10    Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when it shall have been executed
by the L/C Issuer and when the L/C Issuer shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

9.11    Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the L/C
Issuer, regardless of any investigation made by the L/C Issuer or on its behalf
and notwithstanding that the L/C Issuer may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Obligation hereunder shall remain unpaid or
unsatisfied or the Letter of Credit shall remain outstanding.

9.12    Severability.


27



--------------------------------------------------------------------------------

Exhibit 10.21


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

9.13     [Reserved].

9.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE COMPANY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE L/C ISSUER OR ANY OF ITS RELATED PARTIES IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE COMPANY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


28



--------------------------------------------------------------------------------


Exhibit 10.21


9.15    Waiver of Right to Trial by Jury.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

9.16    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby, the
Company acknowledges and agrees that: (i) the credit facilities provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Company and its Affiliates, on the one hand, and the L/C Issuer, on
the other hand, and the Company is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the L/C Issuer is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Company or any of its Affiliates, stockholders, creditors or employees or
any other Person; (iii) the L/C Issuer has not assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Company with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether the L/C Issuer has
advised or is currently advising the Company or any of its Affiliates on other
matters) and the L/C Issuer has no obligation to the Company or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
L/C Issuer and its Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Company and its Affiliates,
and the L/C Issuer has no obligation to disclose any of such interests by virtue
of any advisory, agency or fiduciary relationship; and (v) the L/C Issuer has
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Company has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate. The Company hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the L/C Issuer with respect to any breach or alleged breach of
agency or fiduciary duty.

9.17    USA PATRIOT Act Notice; Beneficial Ownership Regulation.
The L/C Issuer hereby notifies the Company that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Company, which information includes the name and address of the
Company and other information that will allow the L/C Issuer to identify the
Company in accordance with the Act. The Company shall, promptly following a
request by the L/C Issuer, provide all documentation


29



--------------------------------------------------------------------------------

Exhibit 10.21


and other information available to the Company that the L/C Issuer reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act, and the Beneficial Ownership Regulation.

9.18    Judgment Currency.
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the L/C Issuer could purchase the first currency
with such other currency on the Business Day preceding that on which final
judgment is given. The obligation of the Company in respect of any such sum due
from it to the L/C Issuer hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the L/C Issuer of any
sum adjudged to be so due in the Judgment Currency, the L/C Issuer may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the L/C Issuer from the Company in the
Agreement Currency, the Company agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the L/C Issuer or the Person to
whom such obligation was owing against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the L/C Issuer
in such currency, the L/C Issuer agrees to return the amount of any excess to
the Company (or to any other Person who may be entitled thereto under applicable
law).

9.19    Electronic Execution.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement, any other document executed in connection herewith and the
transactions contemplated hereby (including without limitation amendments or
other modifications, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the L/C Issuer, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery or the use of
a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state Laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the L/C Issuer is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the L/C
Issuer pursuant to procedures approved by it; provided further without limiting
the foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.
[SIGNATURE PAGES FOLLOW]




30



--------------------------------------------------------------------------------


Exhibit 10.21


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
COMPANY:    FLIR SYSTEMS, INC.
an Oregon corporation
By: /s/ Carol P. Lowe
Name: Carol P. Lowe
Title: Senior Vice President and Chief Financial Officer
L/C ISSUER:    BANK OF AMERICA, N.A.,
By: /s/ Daryl K. Hogge
Name: Daryl K. Hogge
Title: Senior Vice President







--------------------------------------------------------------------------------


Exhibit 10.21


Schedule 9.02
CERTAIN ADDRESSES FOR NOTICES
Bank of America, N.A., as LC Issuer:
Bank of America, N.A.
Trade Operations
1 Fleet Way
Scranton, PA 18507


Attention:    Michael Grizzanti, Vice President
Telephone:    (570) 496-9621
Facsimile:    1.800.755.8743
Electronic Mail:     michael.a.grizzanti@baml.com
With a copy to:
Bank of America, N.A.
Oregon Financial Center
Mail Code: OR1-129-17-15
121 SW Morrison, Suite 1700
Portland, Oregon 97204-3117
Attention:    Daryl K. Hogge, Senior Vice President
Telephone:    503-279-2530
Facsimile:    503-275-1274
Electronic Mail:     daryl.k.hogge@bankofamerica.com
Company:
FLIR Systems, Inc.
27700A SW Parkway Avenue
Wilsonville, Oregon 97070
Attention:    Chief Financial Officer
With a copy to:    General Counsel
Telephone:    503.498.3318
Facsimile:    503.498.3999



